[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                         FILED
                             ________________________
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                     No. 03-13117                         March 14, 2005
                               ________________________                THOMAS K. KAHN
                                                                            CLERK
                          D. C. Docket No. 02-00154 CR-2-N-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                             versus

ERIC ORLANDO REESE,

                                                                   Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            _________________________

                                      (March 14, 2005)

Before ANDERSON and BIRCH, Circuit Judges, and LAND*, District Judge.

PER CURIAM:



_________________
*Honorable Clay D. Land, United States District Judge for the Middle District of Georgia, sitting
by designation.
      The original panel opinion in this case issued on September 2, 2004, and was

published in 382 F.3d 1308 (11th Cir. 2004). On January 24, 2005, the Supreme

Court granted certiorari, vacated the judgment of this court, and remanded to this

court for further consideration in light of Booker v. United States, 543 U.S. ___,

125 S.Ct. 738 (2005). Then on January 27, 2005, this panel issued an opinion

published in 397 F.3d 1337 (11th Cir. 2005), reaffirming our affirmance of the

judgment of the district court with respect to Reese’s conviction, but vacating his

sentence and remanding same to the district court for resentencing consistent with

the Supreme Court’s opinions in Booker.

      In the event that further action of this court is necessary after receiving the

mandate of the Supreme Court granting certiorari, vacating the judgment of this

court, and remanding to this court for further consideration in light of Booker, we

now hereby reaffirm and reissue the opinion of this panel which originally issued

on January 27, 2005, and was published in 397 F.3d 1337 (11th Cir. 2005), thus

reaffirming our affirmance of the judgment of the district court with respect to

Reese’s conviction, but vacating the judgment of the district court with respect to

Reese’s sentence and remanding to the district court for resentencing consistent

with the Supreme Court opinions in Booker.

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.

                                           2